


MUTUAL SETTLEMENT AND RELEASE
    
This MUTUAL SETTLEMENT AND RELEASE ("Agreement") is entered into by and among
CNX GAS COMPANY, LLC (“CNX”), and MILLER ENERGY RESOURCES, INC. (“Miller”) and
SCOTT BORUFF (“Boruff”).


W I T N E S S E T H:


WHEREAS, CNX filed suit against Miller, Boruff, and Cresta Capital Strategies,
LLC in the United States District Court for the Eastern District of Tennessee at
Knoxville, Civil Action No. 3:11-CV-00362, asserting claims arising from breach
of a contract for the assignment of oil and gas leases in Campbell County,
Tennessee, against Miller and claims for common law and statutory tortious
interference with contract against Boruff and Cresta Capital Strategies, LLC
(the “Suit”), and


WHEREAS, the parties to the Suit desire to settle the suit and all related
disputes and disagreements arising from the Suit and all actions taken in or in
any way related to the Suit and the parties to this Agreement desire to release
one another from any further or other liability arising from the contracts
described in the Suit (the “Settled Disputes”), all pursuant to the terms and
provisions of this Agreement.


NOW, THEREFORE, for and in consideration of the foregoing, and the mutual
covenants and obligations of the parties hereby undertaken, the parties agree as
follows:


1.    Within forty-five (45) days of the execution of this Agreement by all
parties, Miller shall pay One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00) to CNX in full and complete satisfaction of the Settled Disputes
conditioned upon the payment described in this paragraph 1. The parties to the
Suit agree to file a Stipulation of Dismissal with prejudice for the Suit as to
all Defendants within 10 days of the payment described in this paragraph 1,
which Stipulation will state that each party will bear its own attorneys’ fees
and each party will bear its own discretionary costs. CNX agree to pay ½ of the
costs and expenses of mediation to Butler, Vines & Babb. Miller and Boruff agree
to pay ½ of the costs and expenses of mediation to Butler, Vines & Babb.
    
2.    Conditioned upon the action described above in paragraph 1, this Agreement
constitutes full and complete satisfaction of any and all amounts due and
payable from any of the parties to the other, and full and complete satisfaction
of any other claims, demands, causes of action or other rights of payment or
performance which either party may now have or at any time in the future acquire
against the other party to or arising out of any events or circumstances
relating to the Settled Disputes occurring prior to, during or subsequent to the
Settled Disputes.


3.    Conditioned upon the action described above in paragraph 1, all parties
hereby expressly, fully and forever, release and discharge all parties, their
officers, managers, directors, agents, employees, successors and assigns, from
any and all loss, costs, liabilities, indebtedness, claims or causes of action,
whether pending or threatened, liquidated or unliquidated, now existing or
hereafter arising with respect to or in any way arising out of or from the
Settled Disputes.


4.    The parties understand that this Agreement is a compromise of doubtful and
disputed claims, entered to avoid further expense, and that nothing herein may
be construed as an admission of liability by any of the parties.


5.    Confidentiality - The parties shall keep the terms of this agreement
confidential and will reveal same only as required by law or as necessary for
accounting/reporting purposes, including Miller’s S.E.C. reporting requirement
and to Miller’s financing sources.




--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth opposite their respective signatures below.


CNX GAS COMPANY, LLC
 
MILLER ENERGY RESOURCES, INC.
By: /s/ Michael Sweeney by Charles Van Beke by Permission
 
By: Steve Marcum
Its:
 
Its: Attorney
Date: January 24, 2014
 
Date: 1-24-2014
 
 
 
SCOTT BORUFF
 
 
/s/ Scott Boruff
 
 





